Perley, C. J.
A town is entitled to the services of a pauper while he is on the town as a pauper. The town is not bound to keep an account with him of his services and the amount expended for his support. When paupers are maintained together at a poor house, or on a poor farm, it would be quite impracticable to state an exact account with each pauper, showing the difference between the value of his labor and the sums expended for his relief. Com. v. Cambridge, 20 Pick. 272; Wilson v. Church, 1 Pick. 26; Jenness v. Emerson, 15 N. H. 486.
The pauper, while in charge of the town as such, receives his support as a public charity. There is no implied contract between the town and him, by which he is bound to repay the money expended on his account, even though he should after-wards become able. Charlestown v. Hubbard, 9 N. H. 195. And on the other hand, any benefit the town may derive from his labor belongs to them, as incident to the relation of a pauper on the town. The amount that may be required for his relief must in all cases be regarded as more or less accidental and contingent. When the pauper is of full age and sane mind, and *437the support is furnished on his own application, it would seem to be plain that he can receive nothing for his services, though their actual value might exceed the amount of expense incurred for his relief. He claims the aid of the town, and voluntarily remains on their hands as a poor person, unable to maintain himself. The only serious difficulty in the present case arises from the fact that the plaintiff was insane.
But if the town took and retained charge of the plaintiff, honestly and fairly, as a pauper needing relief, because his settlement was there, and because the good of the plaintiff and the security of the town were believed to require it, the fact that he was insane would not change the character of the relation in which he stood to the town. He would still be on the town and in charge of the town as a pauper. An insane person cannot make a binding contract; the plaintiff in this case is not prevented from recovery upon the ground that he has voluntarily remained in charge of the town as a pauper. But relief is not afforded to a pauper by virtue of any contract between him and the town; they are not parties to any contract, express or implied. The town in maintaining the pauper acts in the discharge of a public duty; and the rights, and liabilities of the town in no way depend on the legal capacity of the pauper, provided he is a pauper in fact, and properly on the town as such. The overseers are not agents of the town, authorized to bind the town by contracts with paupers. They are public officers, charged with the duty of relieving the poor, who have their settlement in the town, or who are actually in the town needing assistance.
If the case had shown that the officers of the town dishonestly assumed or retained control over this insane plaintiff, under pretence that he was a pauper, when he was not so in fact, and needed no relief, for the sake of making a profit for the town out of his labor, it would be an injury to the plaintiff, for which the law in some form ought to give him redress. But" ordinarily the town would not be liable for such wrongful acts of their officers, done, not in discharge of their duty, but in violation of it. In such case, if the labor were performed directly for the town, *438and the question whether it exceeded in value the support of the pauper depended on an uncertain estimate, it would be dangerous to hold that the town could he sued to recover a surplus, even if the town officers had misbehaved in retaining the insane plaintiff in their charge as a pauper. The remedy would be, we think, against the officers personally for their wrongful act, and not against the town for the value of the plaintiff’s services.
In this case the action is for money had and received, as well as for work and labor; and if the officers of the town in any year retained possession of the plaintiff under color of his being a pauper, understanding that he was not in fact a pauper, and that he needed no relief, in order to obtain a profit from his labor for the town, and in the same year a definite sum of money was received by the town for his labor beyond his support, we think the plaintiff might waive any other remedy he may have had against the individual officers, and claim the money of the town, on the ground that he earned it and it belonged to him. In that case the implied assumpsit would arise from the fact that the money was in equity the plaintiff’s, and not on the ground of an implied undertaking by the town to pay for his labor.
But the fact that money was received by the town for the plaintiff’s labor, beyond his support, does not amount to a legal conclusion that the officers of the town acted unfairly by keeping the plaintiff in their charge as a pauper. It was uncertain, on the contracts made from year to year, whether the value of the plaintiff’s labor would turn out to be greater than the amount that would be required for his support; and it may be well supposed that an honest and prudent management for the town and for the plaintiff would require him to be kept at home, in the care of the town, to prevent his straggling abroad and again falling into distress elsewhere.
The verdict must be set aside. If the plaintiff desires to try the question whether the officers of the town retained the plaintiff in their charge for the sake of a profit to be made out of his labor, as is before stated, a new trial may be granted ; otherwise, Judgment must he entered for the defendant.